182 S.W.3d 716 (2006)
STATE of Missouri, Respondent,
v.
Ronald GORDON, Appellant.
No. ED 85559.
Missouri Court of Appeals, Eastern District, Division Two.
January 24, 2006.
Timothy Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, Ronald Gordon ("Defendant"), appeals from the judgment of the Circuit Court of the City of St. Louis, following a bench trial, in which he was convicted of domestic assault in the first degree (Count I), section 565.072, RSMo 2000,[1] and armed criminal action (Count II), section 571.015. Defendant was sentenced to ten years of imprisonment for Count I and three years of imprisonment for Count II, with the sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.